EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Kuo (713-374-1618) on 23 May 2022.

The application has been amended as follows: 
Please Amend independent claim 1 to recite “a) introducing a degradable diverter material in a carrier fluid” (providing antecedence for “the carrier fluid”); and “the degradable diverter material” in all occurrences (correcting the typo).
Please Amend claim 4 to recite “the carrier fluid” (in line with the above).
Please Amend claim 8 to recite “polyterephthalates” (correcting the typo)
Please cancel claims 12-15 as being drawn to a non-Elected Invention, non-elected without traverse on 20 December 2021.
That is, claims should recite:
“1. (Currently Amended) A method comprising:
a) introducing a degradable diverter material in a carrier fluid into a wellbore penetrating a subterranean formation, the degradable diverter material comprising a polyacrylate compound; 
b) allowing the degradable diverter material to divert at least a portion of a fluid present downhole; and 
c) allowing the degradable diverter material to at least partially degrade; 
wherein the carrier fluid is salt saturated and comprises divalent brine; 
wherein the polyacrylate compound is insoluble in the carrier fluid.”

“4. (Currently Amended) The method of claim 1, wherein the degradable diverter material is introduced into the wellbore as a solid, a semi-solid, a gel, a heterogeneous mixture, or a homogeneous solution, wherein the heterogeneous mixture or the homogeneous solution comprises [[a]] the carrier fluid.”

“8. (Currently Amended) The method of claim 1, wherein the degradable diverter material comprises an inert filler, and wherein the inert filler is selected from a group consisting of calcium carbonate, sand, clay, graphite, man-made ceramics, polylactic acid (PLA), polyglycolic acid (PGA), polyterephthalates, or combinations thereof.”

“12.-15. (Canceled).”

Election/Restrictions
Claims 1, 2, 4, and 6-11 are allowable. The restriction requirement between Groups I and II and the Species of polymer type, as set forth in the Office action mailed on 29 October 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 29 October 2021 is partially withdrawn.  Claim 3, directed to the other Species of polymer type (copolymer) is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 12-15, directed to the Group II claims, remains withdrawn from consideration because they do not require all the limitations of an allowable claim.  Accordingly, claims 12-15 are canceled as above, and claims 1-4 and 6-11 are allowed.  Claims 12-15 may be pursued in a Divisional or the like.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Amendments above remedy the Claim Objection set forth in the previous Office Action mailed 13 January 2022.
The Amendments filed 26 April 2022 incorporated “wherein the carrier fluid is salt saturated and comprises divalent brine, wherein the polyacrylate compound is insoluble in the carrier fluid” from allowable claim 6 into independent claim 1. 
There is no Prior Art that discloses or teaches diverting with a degradable diverter material comprising a polyacrylate that is insoluble in the salt saturated divalent brine carrier fluid.  Rather, the Prior Art generally prefers degradable/soluble polyacrylates for diversion (e.g., Holtsclaw) and other types of monomers for insoluble diverter materials.  In contrast, the current Invention specifically seeks to delay the degradation (e.g., claim 7) and triggers dissolving with a low-salinity fluid at a later time (e.g., [0025]).  Only one with the benefit of the current disclosure would do so.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674